Filed 11/22/21 P. v. Crisosto CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



    THE PEOPLE,                                                                                C093584

                    Plaintiff and Respondent,                                   (Super. Ct. No. 20CR002641)

           v.

    JESSE RAYMOND CRISOSTO,

                    Defendant and Appellant.



         Appointed counsel for defendant, Jesse Raymond Crisosto, filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Having reviewed the record as required by Wende, we find the trial court erred in
failing to impose the court security fee (Pen. Code, § 1465.8)1 and court operations
assessment fee (Gov. Code, § 70373) per count. The court also erred when it required the
payment of these fees as conditions of probation. We will direct the trial court to correct



1   Undesignated statutory references are to the Penal Code.

                                                             1
these sentencing errors. Finding no other errors that are favorable to defendant, we
otherwise affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       The People’s information charged defendant with making criminal threats (§ 422,
subd. (a); count I); vandalism with damage exceeding $400 (§ 594, subd. (a); count II);
vandalism with damage under $400 (§ 594, subd. (a); counts III & IV); and misdemeanor
battery (§ 242; count V). Defendant pleaded not guilty.
       On January 11, 2021, defendant resolved multiple matters through a plea
agreement with the People. In pertinent part, defendant pleaded guilty to counts I and II
in exchange for dismissal of the remaining counts and a grant of two years’ probation.
The parties stipulated the police report was the factual basis for the plea. Defendant
waived preparation of a presentencing report and was sentenced the same day to two
years’ probation including the condition that he serve 120 days in county jail. The court
also incorporated by reference certain terms and conditions of probation, including a
$600 restitution fine (§ 1202.4, subd. (b)), a $600 stayed probation revocation restitution
fine (§ 1202.44), a $40 court security fee (§ 1465.8), and a $30 court operations
assessment fee (Gov. Code, § 70373). Defendant timely appealed and did not request a
certificate of probable cause.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
the trial court erred in failing to impose the $40 court security fee (§ 1465.8) and the $30

                                             2
court operations assessment fee (Gov. Code, § 70373) per count. (People v. Castillo
(2010) 182 Cal.App.4th 1410, 1415, fn. 3 [Gov. Code, § 70373]; People v. Schoeb (2005)
132 Cal.App.4th 861, 865-866 [§ 1465.8].) The court also erred when it required the
payment of these fees as probation condition Nos. 10 and 11. (People v. Kim (2011)
193 Cal.App.4th 836, 842-843 [Gov. Code, § 70373]; People v. Soto (2016)
245 Cal.App.4th 1219, 1237 [§ 1465.8].) We will direct the modification of the
sentencing order to reflect the imposition of $80 in court operations fees and $60 in
conviction fees, which are separately imposed and are not conditions of probation.
Finding no other errors that are favorable to defendant, we will otherwise affirm the
judgment.
                                      DISPOSITION
       We direct the trial court to modify the sentencing order of January 11, 2021, to
reflect the imposition of $80 in court operations fees (§ 1465.8) and $60 in conviction
fees (Gov. Code, § 70373). These fees are to be separately imposed and are not
conditions of probation. The trial court shall provide the probation department with the
modified sentencing order and ensure that defendant’s signed probation conditions do not
include the $80 in court operations fees (§ 1465.8) and the $60 conviction fees (Gov.
Code, § 70373) as conditions of probation. The judgment is otherwise affirmed.


                                                     /s/
                                                 RAYE, P. J.

We concur:


    /s/
ROBIE, J.


    /s/
HOCH, J.


                                             3